McCLELLAN, j.
Prince & Blackman, on the theory that they had entered into a contract with Bissinger to build two certain storehouses in the town of Ozark for the gross sum of $4,500, and that Bissinger had violated the contract and refused to allow them to perform their part of it, bring this suit to recover $800 damages, which they claim would have been their net profits, had they been permitted to build the house according to the plans *359and specifications alleged to have been agreed upon. The jury returned a verdict for $500 in favor of plaintiffs, and judgment was entered accordingly. On motion of defendant, the plaintiffs declining to abate their judgment to the extent of $150, the judgment was set aside, and a new trial granted on the ground that the verdict was excessive. We think this action of the court was free from error. The witness for plaintiffs, Prince, one of them, omitted from his estimate of the cost to his firm of erecting the building several items which manifestly should have been included, and the propriety of including which was not questioned when they were deposed to by Tye, a disinterested and expert witness for the defendant. Without these items the aggregate of the estimated cost as testified by Prince was about $3,040. The aggregate of these improperly omitted items was about $1,100, which, added to the patently faulty estimate of Prince, made the total cost $4,140. This sum deducted from the contract price of $4,500 leaves a balance of $360 only, instead of $500, for which verdict was returned. To this conclusion the evidence was substantially without conflict. There was conflict in the evidence as to the amount of each item embodied in the estimate of Prince, but in the conclusion we have reached it has been assumed that the estimate of that witness, so far as it. went, was correct. Whether that estimate or Tye’s in respect of the items common to both was correct was a question for the jury, whose finding upon it should not be and has not been disturbed by the court.
The judgment of the court granting a new trial is affirmed,